Citation Nr: 1436080	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  00-02 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for service-connected diabetes mellitus, type 2.

2.  Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) for the period prior to July 17, 2007.

3. Entitlement to a rating in excess of 70 percent for service-connected PTSD on and after July 17, 2007.

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for a right hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1967 to December 1968.  

This matter has a complex procedural history.  Most relevant, a May 2012 Board of Veterans' Appeals (Board) decision addressed, in part, the issues listed on the cover page.  The May 2012 Board decision was vacated by a June 2014 Board decision, based on a request from the Veteran received in October 2013 pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013).    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As referenced above, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), in a statement received in October 2013, the Veteran elected to have the May 2012 Board decision vacated.  As part of that request, the Veteran also requested a travel board hearing.  Remand is required to afford the Veteran the requested hearing.  




The Board notes that Veterans Law Judge (VLJ) who participated in the prior hearing must participate in making the final determination of the claim involved, together with the VLJ or VLJs who conduct subsequent hearings.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013); see also Arneson v. Shinseki, 24 Vet. App. 379 (2011).  

Further, by law, appeals can be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (2013).  Therefore, when an additional hearing is provided the Veteran, it must be either before two Veterans Law Judges or the Veteran will have the option of either a third hearing or submitting a waiver indicating that he does not wish to appear at a hearing before a third Veterans Law Judge.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a travel board hearing before the Board at the next available opportunity.  Notice of the hearing must be mailed to the Veteran and to his representative.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



